IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


BRAND ENERGY SERVICES, LLC,              : No. 565 EAL 2017
INDEMNITY INSURANCE COMPANY OF           :
NORTH AMERICA AND BROADSPIRE,            :
                                         : Petition for Allowance of Appeal from
                   Petitioners           : the Order of the Commonwealth Court
                                         :
                                         :
             v.                          :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (ARNAO),                           :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of May, 2018, the Petition for Allowance of Appeal is

DENIED.